BAZELON, Senior Circuit Judge,
concurring in result only:
I would find the Federal Energy Regulatory Commission’s decision to dismiss General Motor Corporation’s (GM’s) complaint reviewable by this court, on the ground that the agency action is presumed reviewable absent a clearly contrary intention of Congress. Dunlop v. Bachowski, 421 U.S. 560, 567, 95 S.Ct. 1851, 44 L.Ed.2d 377 (1975); City of Chicago v. United States, 396 U.S. 162, 164, 90 S.Ct. 309, 24 L.Ed.2d 340 (1969); Abbott Laboratories v. Gardner, 387 U.S. 136, 140, 87 S.Ct. 1507, 18 L.Ed.2d 681 (1967). This is especially the case where, as here, the agency relies on legal rather than merely factual grounds, Overton Park v. Volpe, 401 U.S. 402, 91 S.Ct. 814, 28 L.Ed.2d 136 (1971); where the aggrieved party claims arbitrariness, FCC v. Schrieber, 381 U.S. 279, 85 S.Ct. 1459, 14 L.Ed.2d 383 (1965); and where there is no other adequate remedy in court for a challenge to final agency action, Abbott Laboratories v. Gardner, supra, 387 U.S. at 140, 87 S.Ct. 1507 (citing Administrative Procedure Act, 5 U.S.C. § 704 (1976)).
I would, however, uphold the Commission’s dismissal of GM’s complaint based on its comprehensive consideration of both the curtailment plan at issue and the nature of Order No. 467 as a policy statement, not a retroactive or binding rule.1 I find no basis for disturbing the Commission’s view that GM’s claim of possible future injury lacks support and is not worthy of a costly, extensive investigation.2 Moreover, the Commission’s dismissal accords with the regulation under which the complaint was brought. See 18 C.F.R. § 1.6 (1978). The Commission determined that GM’s allegations were adequately satisfied after considering answers from Pipeline and Pipeline’s customers, soliciting further comments, and permitting rehearing for purposes of additional consideration. See Majority Opinion at 211 of 198 U.S.App. D.C., at 944 of 613 F.2d.
The nature of this court’s review should be limited to determining the procedural fairness and reasonability of the Commission’s decision. I believe that the majority bordered too precipitously on an examination of the lawfulness of Pipeline’s curtailment plan, when in fact the appeal concerns only the Commission’s dismissal of GM’s complaint.

. See Order Granting Motion to Dismiss Complaint and Request for Order to Show Cause and Permitting Interventions, Docket No. RP 78-86, May 12, 1977, Record on Appeal, 165.


. See Order on Rehearing, July 25, 1977, Record on Appeal, 241. GM’s claim of injury relied upon the report by a utility consultant, but GM neglected to submit this report to the Commission. Brief for Respondent at 31 n. 15.